Exhibit 10.2


FLIR SYSTEMS, INC.
EXECUTIVE SEVERANCE BENEFIT PLAN
1.INTRODUCTION. The FLIR Systems, Inc. Executive Severance Benefit Plan (the
“Plan”) is hereby established effective as of October 16, 2019 (the “Effective
Date”). The Plan provides for the payment of certain severance benefits to
eligible employees of FLIR Systems, Inc. (the “Company”) in the event of a
qualifying termination of employment, all on the terms and conditions described
in the Plan. This document constitutes both the Plan document and the Summary
Plan Description for the Plan.
2.    DEFINITIONS. For purposes of the Plan, the following terms are defined as
follows:
(a)    “Board” means the Board of Directors of the Company.
(b)    “Cause” means, with respect to a Participant:
(i)    any material violation by the Participant of any law or regulation
applicable to the business of the Company;
(ii)    Participant’s conviction for, or plea of no contest to, a felony or a
crime involving moral turpitude;
(iii)    Participant’s commission of an act of personal dishonesty that is
intended to result in the substantial personal enrichment of Participant
(excluding inadvertent acts that are promptly cured following notice);
(iv)    continued material violations by Participant of Participant’s lawful and
reasonable duties of employment (including, but not limited to, compliance with
material written policies of the Company and material written agreements with
the Company), but, if such violation is curable, only after the Company has
delivered a written demand for performance to Participant that describes the
basis for the Company’s belief that Participant has not substantially performed
Participant’s duties and Participant has not cured within a period of (15) days
following notice;
(v)    Participant’s willful failure (other than due to physical incapacity) to
cooperate with an investigation by a governmental authority or the Company of
the Company’s business or financial condition;
(vi)    any other willful misconduct or gross negligence by Participant that is
materially injurious to the financial condition or business reputation of the
Company; or
(vii)    a material breach of the Participant’s fiduciary duty to the Company.




1
 

--------------------------------------------------------------------------------







Notwithstanding the above, if approved by the Plan Administrator and
specifically provided in the Participation Notice, a different definition of
Cause may apply to a particular Participant to the extent provided in the
Participant’s Participation Notice
(c)    “Change in Control” means the occurrence of a “change in the ownership,”
a “change in the effective control” or a “change in the ownership of a
substantial portion of the assets” of the Company. In determining whether an
event shall be considered a “change in the ownership,” a “change in the
effective control” or a “change in the ownership of a substantial portion of the
assets” of the Company, the following provisions shall apply:
(i)    A “change in the ownership” of the Company shall occur on the date on
which any one person, or more than one person acting as a group, acquires
ownership of stock of the Company that, together with stock held by such person
or group, constitutes more than 50% of the total fair market value or total
voting power of the stock of the Company, as determined in accordance with
Treasury Regulation §1.409A-3(i)(5)(v).
(ii)    A “change in the effective control” of the Company shall occur on the
date on which a majority of the members of the Company’s Board is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Company’s Board before the date of
the appointment or election, as determined in accordance with Treasury
Regulation §1.409A-3(i)(5)(vi).
(iii)    A “change in the ownership of a substantial portion of the assets” of
the Company shall occur on the date on which any one person, or more than one
person acting as a group, acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person or persons)
assets from the Company that have a total gross fair market value equal to or
more than 50% of the total gross fair market value of all of the assets of the
Company immediately before such acquisition or acquisitions, as determined in
accordance with Treasury Regulation §1.409A-3(i)(5)(vii). A transfer of assets
shall not be treated as a “change in the ownership of a substantial portion of
the assets” when such transfer is made to an entity that is controlled by the
shareholders of the Company, as determined in accordance with Treasury
Regulation §1.409A-3(i)(5)(vii)(B).
(d)    “Change in Control Period” means the time period beginning on the date
that is 3 months prior to a Change in Control and ending on the date that is 18
months following a Change in Control.
(e)    “CIC Plan” means the FLIR Systems, Inc. Change in Control Severance
Benefit Plan as may be amended from time to time.




2

--------------------------------------------------------------------------------







(f)    “Code” means the Internal Revenue Code of 1986, as amended. Any reference
to a specific section of the Code will include such section and any valid
regulation or other applicable guidance that has been promulgated under such
section and is in effect.
(g)    “Disability” shall mean, with respect to a Participant, a total and
permanent disability as defined in Code Section 22(e)(3).
(h)    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
(i)     “Good Reason Termination” means the voluntary termination of employment
with the Company by the Participant resulting in a Separation from Service after
one or more of the following is undertaken (through a single action or series of
actions) without the Participant’s written consent:
(i)    a material reduction by the Company in Participant’s annual base
compensation or target bonus opportunity (as a percentage of base compensation)
as in effect on the Effective Date, specifically excluding one or more
reductions totaling not more than 15% (applied separately to base compensation
and bonus);
(ii)    the relocation of Participant’s principal work location to a location
more than 50 miles from Participant’s principal work location as of immediately
prior to the Effective Date;
(iii)    the failure of a successor to the Company to become liable under the
Plan as contemplated in Section 15(b); or
(iv)    a material breach by the Company of this Plan or any Company equity
award agreement entered into with Participant.
An event or action will not give the Participant grounds to voluntarily
terminate employment as a Good Reason Termination unless (A) the Participant
gives the Company written notice within 60 days after the Participant knows or
reasonably should know of the initial existence of such event or action, (B)
such event or action is not reversed, remedied or cured, as the case may be, by
the Company as soon as possible but in no event later than 30 days of receiving
such written notice from the Participant, and (C) the Participant terminates
employment within 60 days following the end of the cure period.
Notwithstanding the above, if approved by the Plan Administrator and
specifically provided in the Participation Notice, a different definition of
Good Reason Termination may apply to a particular Participant to the extent
provided in the Participant’s Participation Notice.




3

--------------------------------------------------------------------------------







(j)    “Involuntary Termination Without Cause” means a Participant’s involuntary
termination of employment by the Company resulting in a Separation from Service
for a reason other than death, disability or Cause.
(k)    “Participant” means an individual who has been designated by the Plan
Administrator to participate in the Plan, but only if that individual also has
executed and returned a valid Participation Notice to the Company no later than
the deadline specified by the Company.
(l)    “Participation Notice” means the latest notice delivered by the Company
to a Participant informing the employee that the employee is eligible to
participate in the Plan, substantially in the form of EXHIBIT A hereto.
Notwithstanding any contrary provision of the Plan, an employee will become a
Participant only if that individual has executed and returned a valid
Participation Notice to the Company no later than the deadline specified by the
Company.
(m)    “Plan Administrator” means the Board or any committee thereof duly
authorized by the Board to administer the Plan. As of the Effective Date, the
Plan Administrator is the Compensation Committee of the Board. The Board may at
any time administer the Plan, in whole or in part, notwithstanding that the
Board has previously appointed a committee to act as the Plan Administrator.
(n)    “Qualifying Termination” means either (i) an Involuntary Termination
Without Cause, or (ii) a Good Reason Termination, in either case that occurs
other than during a Change in Control Period. For the avoidance of doubt,
termination of employment of a Participant due to death or Disability, during
the Change in Control Period or in circumstances not described in the preceding
sentence will not constitute a Qualifying Termination.
(o)    “Restricted Period” means the period of 12 months immediately following
the Participant’s termination of employment. Notwithstanding the preceding, if
approved by the Plan Administrator and specifically provided in the
Participation Notice, the duration of the Restricted Period for a particular
Participant may differ if and to the extent specified in the Participant’s
Participation Notice.
(p)    “Section 409A Limit” means 2 times the lesser of: (i) the Participant’s
annualized compensation based upon the annual rate of pay paid to the
Participant during the Participant’s taxable year preceding the Participant’s
taxable year of the Participant’s termination of employment as determined under,
and with such adjustments as are set forth in, Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any applicable guidance issued with respect
thereto; or (ii) the maximum amount that may be taken into account under a
qualified plan pursuant to Section 401(a)(17) of the Code for the year in which
the Participant’s employment is terminated.




4

--------------------------------------------------------------------------------







(q)    “Separation from Service” means a “separation from service” within the
meaning of Treasury Regulations Section 1.409A-1(h), without regard to any
permissible alternative definition of “termination of employment” thereunder.
3.    CONDITIONS TO RECEIPT OF BENEFITS. Notwithstanding any contrary Plan
provision, as a condition to receiving any severance payments or benefits under
Section 4, a Participant will be required to comply with all of the provisions
of this Section 3.
(a)    Release of Claims Agreement. The receipt of any severance payments or
benefits in Section 4 is subject to Participant (or, in the event of
Participant’s death, Participant’s estate’s) signing and not revoking a release
of claims in favor of the Company and in the form specified by the Company (the
“Release”). The Company will provide the Release to Participant (or
Participant’s estate) within five (5) days following termination of
Participant’s employment. The Company may specify a form of Release that
reflects changes in law subsequent to the Effective Date and consistent with the
intent of a full release of claims by Participant in favor of the Company.
However, in no event may the Company add any new material post-employment
obligation on the part of Participant (or Participant’s estate) to which
Participant has not already agreed in writing. Notwithstanding any contrary
provision of this Plan, if the Release does not become effective and irrevocable
by the Release Deadline, Participant will forfeit any right to severance
payments or benefits under this Plan. For purposes of this Plan, “Release
Deadline” means the sixtieth (60th) day following Participant’s termination of
employment. In no event will severance payments or benefits be paid or provided
until the Release actually becomes effective and irrevocable.
(b)    Non-Competition. The portion of this Section 3(b) that applies during the
Restricted Period shall not apply to any Participant located within the state of
California. While Participant is employed by the Company and during the
Restricted Period, Participant must not (whether for compensation or otherwise),
alone or as an officer, director, investor (except for investments in securities
of publicly traded companies that are not in excess of one percent (1%) of such
entity’s securities), partner, associate, employee, agent, principal, trustee,
person, consultant, co-venturer, creditor, guarantor, owner, representative, or
in any other such capacity, participate with or become associated with any
person, firm, partnership, corporation or other entity that is engaged in a
business that competes directly with a material business of the Company (it
being understood that “material” for purposes of this Section 3 means: (i)
business from which the Company (as constituted during Participant’s employment
and ignoring any non-Company business from any company that acquires the
Company) derives at least 5% of its annual revenue, or (ii) any entity which
directly, or through its affiliates, is engaged in the design and/or production
of thermal imaging cameras, components and/or imaging sensors, or (iii) is a
line of business that: (A) is reasonably expected to have a material impact on
the Company’s prospects during the Restricted Period, (B) was under active and
substantial development by the Company during Participant’s employment, or the
Company has taken demonstrable steps to develop, and (C) is brought to the




5

--------------------------------------------------------------------------------







commercial market by the Company during the Restricted Period, (individually and
collectively, a “Competitive Business”); provided that, subject to the next
sentence, nothing in this Section 3(b) shall preclude Participant from providing
services to or otherwise being associated with an entity that operates multiple
businesses including indirectly, through its affiliates, a Competitive Business,
if Participant does not provide services, directly or indirectly, with respect
to, or have supervisory or executive authority with respect to, any such
affiliate which is itself directly engaged in such Competitive Business.
Participant understands and agrees that the Company has global operations and
that there are entities that may compete with the principal businesses of the
Company in countries outside of the United States, and that may be included in
the scope of this Section 3(b) if Participant’s job duties and geographic areas
served include countries outside of the United States. During the Restricted
Period, Participant will inform each new employer or other entity, prior to
accepting employment or acting as an agent or independent contractor for any
person or entity, of the existence and details of this Plan and provide the
employer or other entity with a copy of this Plan. Participant represents that
Participant’s experience and capabilities are such that the restrictions
contained herein will not prevent Participant from obtaining employment or
otherwise earning a reasonable living. If Participant is employed in the
Commonwealth of Massachusetts, Participant understands that Participant will
only be bound by the foregoing if Participant (a) is not laid off or terminated
without cause, and (b) is provided appropriate payment during the Restricted
Period, as defined by applicable law.
(c)    Non-Solicit. The portion of this Section 3(b) that applies during the
Restricted Period shall not apply to any Participant located within the state of
California. While Participant is employed by the Company and during the
Restricted Period, Participant must not directly or indirectly, for
Participant’s own account or the account of any other person or entity solicit,
recruit, induce, or attempt to solicit, recruit, or induce, directly or by
assisting others (including but not limited to, any new employer) any person who
is, or within 12 months of that time has been, employed by or otherwise engaged
to perform services for the Company. A general advertisement by Participant’s
new employer that is not directed specifically at service providers of the
Company shall not be deemed a violation of the preceding sentence.
(d)    Non-Disparagement. While Participant is employed by the Company and
during the Restricted Period, Participant must not disparage, defame, libel, or
slander of any of the parties named in the Release. So long as Participant
complies with the preceding sentence, the Company will instruct its executive
officers and members of the Board not to engage in any disparagement,
defamation, libel, or slander of the Participant during the Restricted Period so
long as each such individual remains an officer or member of the Company.
(e)    Return of Company Property. Participant must return all Company Property.
For this purpose, “Company Property” means all paper and electronic Company
documents (and all copies thereof) created and/or received by the Participant
during Participant’s period of employment




6

--------------------------------------------------------------------------------







with the Company and other Company materials and property that Participant has
in Participant’s possession, custody or control, including, without limitation,
Company files, notes, drawings records, plans, forecasts, reports, studies,
analyses, proposals, agreements, financial information, research and development
information, sales and marketing information, operational information,
specifications, code, software, databases, computer-recorded information,
tangible property and equipment (including, without limitation, leased vehicles,
computers, computer equipment, software programs, facsimile machines, mobile
telephones, servers), credit and calling cards, entry cards, identification
badges and keys, and any materials of any kind that contain or embody any
proprietary or confidential information of the Company (and all reproductions
thereof, in whole or in part). As a condition to receiving payments or benefits
under Section 4, Participant must not make or retain copies, reproductions or
summaries of any such Company documents, materials or property. However,
Participant is not required to return the Participant's personal copies of
documents evidencing the Participant’s hire, termination, compensation,
benefits, equity awards, other terms and conditions of employment and any other
documentation received as a stockholder of the Company.
(f)    Proprietary Information Agreement. While Participant is employed by the
Company and during the Restricted Period, Participant must to comply with the
form of [NAME OF PARTICIPANT INVENTION ASSIGNMENT AND CONFIDENTIALITY AGREEMENT]
or any similar or successor document (the “Proprietary Agreement”) between
Participant and the Company. If Participant has not entered into a Proprietary
Agreement, Participant must sign the standard form in effect immediately prior
to the termination of employment (and comply with the Proprietary Agreement),
provided that the Company may revise that agreement to make it effective if it
is being signed at or close to termination of employment and/or the Company may
add terms incorporating the concepts from the Proprietary Agreement into the
Release Agreement Participant is required to sign as a condition of receiving
severance or benefits under Section 4.
4.    BENEFITS UPON TERMINATION OF EMPLOYMENT.
(a)    Qualifying Termination. If a Participant incurs a Qualifying Termination,
then, in all cases only if Participant timely signs, returns to the Company and
does not revoke the Release, and the Participant fully complies with all
provisions of Section 3, then subject to this Section 4, Participant will
receive the following:
(i)    Severance Payment. Participant will receive the following:
(1)    continued payment of Participant’s annual base salary as in effect
immediately prior to Participant’s termination date (excluding any reduction
that would constitute Good Reason) for a period equal to the Restricted Period;




7

--------------------------------------------------------------------------------







(2)    a lump sum payment of the Executive’s earned bonus (if any) for the
fiscal year of the Company in which the termination occurs (based on actual
performance determined after fiscal year end and prorated for the portion of the
fiscal year preceding the date of termination), paid at the same time as other
senior executives;
(3)    a lump sum payment of one hundred percent (100%) of Participant’s target
bonus for the fiscal year of the Company in which the termination occurs or, if
greater, for the immediately preceding fiscal year, and
(4)    the product of (x) the number of months in the Restricted Period,
multiplied by (y) the amount of monthly premium that Participant otherwise would
be required to pay for Participant and any of Participant’s eligible dependents
(if applicable) for the first month of Company group health care coverage under
COBRA, without regard to whether Participant elects continued health coverage
under for the first month of Company group health care coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”) for
Participant and any of Participant’s eligible dependents.
(ii)    Vesting Acceleration of Equity Awards.
(1)    All shares of Participant’s equity-based compensation awards (including,
without limitation, restricted stock, restricted stock units, performance
shares, performance units and stock options) that, as of immediately prior to
Participant’s termination of employment with the Company, are outstanding but
unvested and subject only to time-based vesting (that is, continued service to
Company), will vest immediately as to one hundred percent (100%) of the shares
subject thereto.
(2)    All shares of Participant’s performance-based equity compensation awards
(meaning awards that remain subject to the achievement of performance goals)
that are outstanding but unvested as of immediately prior to the termination of
Participant’s employment with the Company (the “Performance Awards”) immediately
will be forfeited at termination of employment and never will vest; provided,
however, that if the termination of Participant’s employment occurs prior to a
Change in Control and Participant also is a participant in the CIC Plan, then
solely for purposes of determining whether the Performance Awards become
eligible for vesting acceleration under and in accordance with the terms of the
CIC Plan (but not, for example, any other vesting provided in any award
agreement, including but not limited to, on account of a “Corporate Transaction”
as defined in any such award agreement), the Performance Awards will remain
outstanding for the period necessary following the termination of Participant’s
employment to determine vesting acceleration eligibility under the CIC Plan, and
if no Change in Control has occurred within such period or Participant fails to
become eligible for vesting acceleration under the CIC Plan for any other
reason, the Performance Awards will terminate automatically without having
vested. For the avoidance of doubt, any equity compensation awards for which the
applicable




8

--------------------------------------------------------------------------------







performance goals previously were achieved but that remain subject to time-based
vesting will be considered time-based awards subject to subsection (1) above. In
addition, any awards for which the performance period has ended but that await
certification of achievement will become time-vested or vest based on
certification of performance goal achievement, to the extent determined by the
administrator of the awards in the normal course and in accordance with the
applicable award agreement. Accordingly, and for the avoidance of doubt, any
awards described in the immediately preceding sentence will remain outstanding
until, and solely for purposes of, completion of certification, and (A) to the
extent an award becomes time-vested, the award will be subject to subsection (1)
above, or (B) to the extent performance was (I) achieved, will vest based on
certification of performance goal achievement, or (II) not achieved, will be
forfeited without having vested based on certification of performance goal
achievement.
(3)    Notwithstanding the above subsections (1) and (2), (A) if approved by the
Plan Administrator and specifically provided in a Participant’s Participation
Notice, a different treatment for vesting of equity awards (including, but not
limited to, no vesting) may apply to that particular Participant to the extent
provided in the Participant’s Participation Notice, and (B) with respect to any
equity awards that are outstanding as of the Effective Date, this Plan is not
intended to divest any Participant of any rights specifically provided in any
such award agreement.
(b)    Timing of Payments.
(i)    If the Release does not become effective and irrevocable by the Release
Deadline, Participant will forfeit any rights to severance or benefits under
this Plan other than the accrued compensation set forth in Section 4(f). In no
event will any other severance payments or benefits be paid or provided until
the Release becomes effective and irrevocable.
(ii)    Unless otherwise required by Section 4(e), the Company will pay any
severance payments set forth in Section 4(b) in the manner set forth therein,
subject to the other provisions of this Section 4. Any lump-sum payment will be
paid 60 days following Participant’s termination date, except as otherwise
provided in Section 4. Any installment payments will commence on the 60th day
after termination or the next payroll date thereafter. If Participant should die
before all of the severance amounts have been paid, such unpaid amounts will be
paid in a lump-sum payment promptly following such event to Participant’s
designated beneficiary, if living, or otherwise to the personal representative
of Participant’s estate.
(c)    Voluntary Resignation; Termination for Cause. For the avoidance of doubt,
if Participant’s employment with the Company terminates (i) voluntarily by
Participant (with or without Good Reason) during the Change of Control Period or
by Participant other than for Good Reason at any time, or (ii) for Cause by the
Company, then Participant will not be entitled to receive severance or other
benefits under this Plan except for those (if any) as may then be established
under




9

--------------------------------------------------------------------------------







the Company’s then existing severance and benefits plans and practices or
pursuant to other written agreements with the Company.
(d)    Disability; Death. If the Company terminates Participant’s employment as
a result of Participant’s Disability, or Participant’s employment terminates due
to his or her death, then Participant will not be entitled to receive any other
severance or other benefits except for those (if any) as may then be established
under the Company’s then existing written severance and benefits plans and
practices or pursuant to other written agreements with the Company (including,
but not limited to, any applicable equity award agreement).
(e)    Section 409A.
(i)    Notwithstanding anything to the contrary in this Plan, no severance pay
or benefits to be paid or provided to Participant , if any, pursuant to this
Plan that, when considered together with any other severance payments or
separation benefits are considered deferred compensation under Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), and the final
regulations and any guidance promulgated thereunder (“Section 409A”) (together,
the “Deferred Compensation Separation Benefits”) will be paid or otherwise
provided until Participant has a “separation from service” within the meaning of
Section 409A. Similarly, no severance payable to Participant, if any, pursuant
to this Plan that otherwise would be exempt from Section 409A pursuant to
Treasury Regulation Section 1.409A-1(b)(9) will be payable until Participant has
a “separation from service” within the meaning of Section 409A.
(ii)    Any severance payments or benefits under this Plan that would be
considered Deferred Compensation Severance Benefits will be paid on, or, in the
case of installments, will not commence until, the sixtieth (60th) day following
Participant’s separation from service, or, if later, such time as required by
Section 4(e)(iii). Except as required by Section 4(e)(iii), any installment
payments that would have been made to Participant during the sixty (60) day
period immediately following Participant’s separation from service but for the
preceding sentence will be paid to Participant on the sixtieth (60th) day
following Participant’s separation from service and the remaining payments shall
be made as provided in this Plan.
(iii)    Notwithstanding anything to the contrary in this Plan, if Participant
is a “specified employee” within the meaning of Section 409A at the time of
Participant’s termination (other than due to death), then the Deferred
Compensation Separation Benefits that are payable within the first six (6)
months following Participant’s separation from service, will become payable on
the first payroll date that occurs on or after the date six (6) months and one
(1) day following the date of Participant’s separation from service. All
subsequent Deferred Compensation Separation Benefits, if any, will be payable in
accordance with the payment schedule applicable to each payment or benefit.
Notwithstanding anything herein to the contrary, if Participant dies following
Participant’s separation from service, but prior to the six (6) month
anniversary of the separation




10

--------------------------------------------------------------------------------







from service, then any payments delayed in accordance with this paragraph will
be payable in a lump sum as soon as administratively practicable after the date
of Participant’s death and all other Deferred Compensation Separation Benefits
will be payable in accordance with the payment schedule applicable to each
payment or benefit. Each payment, installment and benefit payable under this
Plan is intended to constitute a separate payment for purposes of Section
1.409A-2(b)(2) of the Treasury Regulations. To the extent necessary to comply
with Section 409A, references to the termination of Participant’s employment
with the Company or similar terms shall mean a “separation from service” within
the meaning of Section 409A.
(iv)    Any amount paid under this Plan that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations will not constitute Deferred Compensation Separation Benefits for
purposes of clause (i) above.
(v)    Any amount paid under this Plan that qualifies as a payment made as a
result of an involuntary separation from service pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the Section
409A Limit will not constitute Deferred Compensation Separation Benefits for
purposes of clause (i) above.
(vi)    This Plan is intended to be exempt from or comply with the requirements
of Section 409A so that none of the severance payments and benefits to be
provided hereunder will be subject to the additional tax imposed under Section
409A, and any ambiguities or ambiguous terms herein will be interpreted to be
exempt or so comply. The Company and Participant agree to work together in good
faith to consider amendments to this Plan and to take such reasonable actions
which are necessary, appropriate or desirable to avoid imposition of any
additional tax or income recognition prior to actual payment to Participant
under Section 409A. In no event will the Company or any of its parent,
subsidiaries or affiliates have any liability or obligation to reimburse,
indemnify, or hold harmless Participant for any taxes, penalties, or interest
imposed, or other costs incurred, as a result of Section 409A or any other tax
law or regulation.
(f)    Accrued Amounts. Notwithstanding any contrary provision of the Plan and
without regard to the reason for, or the timing of, Participant’s termination of
employment, the Company shall pay Participant: (i) any unpaid base salary due
for periods prior to the date of termination, payable on the next payroll date
following termination, (ii) any accrued but unused vacation, as required under
the applicable Company policy, payable on the next payroll date following
termination; (iii) all expenses incurred by Participant in connection with the
business of the Company prior to the date of termination in accordance with the
Company’s business expense reimbursement policy, payable pursuant to the Company
reimbursement policy; (iv) any amounts or benefits otherwise due under
applicable law, payable within the period of time mandated by law and (v)
accrued vested benefits due under the applicable terms of the benefits plans of
the Company or its subsidiaries (including, without limitation, any previously
vested equity awards).




11

--------------------------------------------------------------------------------







(g)    Other Requirements. Participant’s receipt of any payments or benefits
under this Section 4 (other than under Section 4(f)) will be subject to
Participant complying with Section 3 of this Plan.
5.    LIMITATIONS ON BENEFITS.
(a)    Prior Agreements; Certain Reductions. The Plan Administrator will reduce
a Participant’s benefits under this Plan by any other statutory severance
obligations or contractual severance benefits, obligations for pay in lieu of
notice, and any other similar benefits payable to the Participant by the Company
(or any successor thereto) that are due in connection with the Participant’s
Qualifying Termination and that are in the same form as the benefits provided
under this Plan. Without limitation, this reduction includes a reduction for any
benefits required pursuant to (i) any applicable legal requirement, including,
without limitation, the Worker Adjustment and Retraining Notification Act (the
“WARN Act”), (ii) any Company policy or practice providing for the Participant
to remain on the payroll for a limited period of time after being given notice
of the termination of the Participant’s employment, and (iii) any required
salary continuation, notice pay, statutory severance payment, or other payments
either required by local law, or owed pursuant to a collective labor agreement,
as a result of the termination of the Participant’s employment. For the
avoidance of doubt, and in order to prevent any duplication of benefits under
this Plan and the CIC Plan, if a Participant has received or becomes entitled to
receive any benefits under this Plan, but also becomes entitled to receive any
benefits under the CIC Plan (for example, due to the Participant’s Qualifying
Termination occurring during the Change in Control Period prior to the Change in
Control), then (A) the benefits payable under the CIC Plan will be reduced by
any amounts already provided to the Participant under this Plan, (B) any
benefits not already paid or provided to the Participant under this Plan will
cease immediately upon the Participant becoming entitled to benefits under the
CIC Plan, and (C) the Participant will receive benefits under the CIC Plan and
forfeit any remaining benefits that otherwise would be payable to the
Participant under this Plan. The benefits provided under the Plan are intended
to satisfy, to the greatest extent possible, and not to provide benefits
duplicative of, any and all statutory, contractual and collective agreement
obligations of the Company in respect of the form of benefits provided under
this Plan that may arise out of a Qualifying Termination, and the Plan
Administrator will so construe and implement the terms of the Plan. Reductions
may be applied on a retroactive basis, with benefits previously provided being
recharacterized as benefits pursuant to the Company’s statutory or other
contractual obligations. The payments pursuant to the Plan are in addition to,
and not in lieu of, any earned but unpaid salary, bonuses, other wages or
employee welfare benefits to which a Participant may be entitled for the period
ending with the Participant’s Qualifying Termination.
(b)    Mitigation. A Participant will not be required to mitigate damages or the
amount of any payment provided under the Plan by seeking other employment or
otherwise, nor will the amount of any payment provided for under the Plan be
reduced by any compensation earned by a Participant




12

--------------------------------------------------------------------------------







as a result of employment by another employer or any retirement benefits
received by such Participant after the date of the Participant’s termination of
employment with the Company.
(c)    Indebtedness of Participants. If a Participant is indebted to the Company
on the effective date of the Participant's Qualifying Termination, the Company
reserves the right to offset the payment of any severance benefits under the
Plan by the amount of such indebtedness. Such offset shall be made only to the
extent permitted under applicable laws. The Participant’s execution of the
Participant's Notice constitutes knowing written consent to the foregoing.
(d)    Parachute Payments. Except as otherwise expressly provided in an
agreement between a Participant and the Company, if any payment or benefit the
Participant would receive in connection with a Change in Control from the
Company or otherwise (a “Payment”) would (i) constitute a “parachute payment”
within the meaning of Section 280G of the Code, and (ii) but for this sentence,
be subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then such Payment will be equal to the Reduced Amount. The “Reduced
Amount” will be either (A) the largest portion of the Payment that would result
in no portion of the Payment being subject to the Excise Tax, or (B) the largest
portion, up to and including the total, of the Payment, whichever amount, after
taking into account all applicable federal, state, provincial, foreign and local
employment taxes, income taxes, and the Excise Tax (all computed at the highest
applicable marginal rate), results in the Participant’s receipt, on an after-tax
basis, of the greatest economic benefit notwithstanding that all or some portion
of the Payment may be subject to the Excise Tax. If a reduction in payments or
benefits constituting “parachute payments” is necessary so that the Payment
equals the Reduced Amount, reduction will occur in the following order: (1)
reduction of cash payments; (2) cancellation of accelerated vesting of stock
awards other than stock options; (3) cancellation of accelerated vesting of
stock options; and (4) reduction of other benefits paid to the Participant.
Within any such category of Payments (that is, (1), (2), (3) or (4)), a
reduction will occur first with respect to amounts that are not “deferred
compensation” within the meaning of Section 409A of the Code and then with
respect to amounts that are. In the event that acceleration of vesting of stock
award compensation is to be reduced, such acceleration of vesting will be
cancelled in the reverse order of the date of grant of the Participant’s
applicable type of stock award (i.e., earliest granted stock awards are
cancelled last). If Section 409A is not applicable by law to a Participant, the
Company shall determine whether any similar law in the Participant’s
jurisdiction applies and should be taken into account.
6.    TAX MATTERS.
(a)    Withholding. All payments under the Plan will be subject to all
applicable withholding obligations of the Company, including, without
limitation, obligations to withhold for federal, state, provincial, foreign and
local income and employment taxes.




13

--------------------------------------------------------------------------------







(b)    Tax Advice. By becoming a Participant in the Plan, Participant agrees to
review with Participant’s own tax advisors the federal, state, provincial, local
and foreign tax consequences of participation in this Plan. Participant shall
rely solely on such advisors and not on any statements or representations of the
Company or any of its agents. Participant understands that Participant (and not
the Company) shall be responsible for the Participant's own tax liability that
may arise as a result of becoming a Participant in the Plan.
7.    REEMPLOYMENT. In the event of a Participant’s reemployment by the Company
during the period of time in respect of which severance benefits have been
provided (that is, benefits as a result of a Qualifying Termination), the
Company, in its sole and absolute discretion, may require such Participant to
repay to the Company all or a portion of such severance benefits as a condition
of reemployment.
8.    RIGHT TO INTERPRET PLAN; TERM OF PLAN; AMENDMENT AND TERMINATION.
(a)    Exclusive Discretion. The Plan Administrator will have the exclusive
discretion and full authority to administer the Plan and to establish rules,
forms, and procedures for the administration of the Plan and to construe and
interpret the Plan and to decide any and all questions of fact, interpretation,
definition, computation or administration arising in connection with the
operation of the Plan, including, without limitation, the eligibility to
participate in the Plan, the amount of benefits paid under the Plan and any
adjustments that need to be made in accordance with the laws applicable to a
Participant. The rules, interpretations, computations and other actions of the
Plan Administrator will be binding and conclusive on all persons.
(b)    Term of Plan. The Plan will become effective upon the Effective Date and
will terminate automatically on the third anniversary of the Effective Date,
except that the Plan will not terminate and automatically will be extended for
additional 1 year terms commencing on the first anniversary of the Effective
Date, unless the Company provides written notice to the affected Participant(s)
at least 6 months in advance of the expiration of the then-current term (that
is, either the initial 3 year term or any subsequent 1 year term). A termination
of the Plan pursuant to the preceding sentence shall be effective for all
purposes, except that such termination shall not affect the payment or provision
of compensation or benefits on account of a qualifying termination of employment
occurring prior to the termination of the Plan.
(c)    Amendment or Termination. The Company (by action of the Board or any
committee thereof) reserves the right to amend or (subject to Section 8(b))
terminate the Plan, any Participation Notice issued pursuant to the Plan or the
benefits provided hereunder at any time, subject to the following provisions of
this Section 8(c). Any amendment or termination of the Plan will be in writing.
Any amendment to the Plan that (1) causes an individual or group of individuals
to cease to be a Participant, or (2) reduces or alters to the detriment of the
Participant the severance




14

--------------------------------------------------------------------------------







benefits potentially payable to the Participant (including, without limitation,
imposing additional conditions or modifying the timing of payment) (an amendment
described in clause (1) and/or clause (2) being an “adverse amendment”), will
not be effective during the 3 year period beginning on the Effective Date. An
adverse amendment or termination will be effective after the third anniversary
of the Effective Date and subject to Section 8(b), only if (A) it is approved by
the Company and communicated to the affected individual(s) in writing more than
6 months before both the effective date of the adverse amendment or termination
and the end of the then-current term of the Plan. Once a Participant has
incurred a Qualifying Termination, no amendment or termination of the Plan may,
without that Participant’s written consent, reduce or alter to the detriment of
the Participant, the severance benefits payable to the Participant. Any action
of the Company in amending or terminating the Plan will be taken solely in a
non‑fiduciary capacity.
9.    NO IMPLIED EMPLOYMENT CONTRACT. The Plan will not be deemed (i) to give
any employee or other person any right to be retained in the employ of the
Company, or (ii) to interfere with the right of the Company to discharge any
employee or other person at any time, with or without cause, for any reason or
no reason, with or without notice, which right is hereby reserved.
10.    LEGAL CONSTRUCTION. The Plan will be governed by and construed under the
laws of the State of Oregon (without regard to principles of conflict of laws),
except to the extent preempted by ERISA.
11.    CLAIMS, INQUIRIES AND APPEALS.
(a)    Applications for Benefits and Inquiries. Any application for benefits
under the Plan must be submitted to the Plan Administrator in writing by an
applicant (or the applicant's authorized representative). The Plan Administrator
is set forth in Section 13(d).
(b)    Denial of Claims. In the event that any application for benefits is
denied in whole or in part, the Plan Administrator must provide the applicant
with written or electronic notice of the denial of the application, and of the
applicant’s right to review the denial. Any electronic notice will comply with
the regulations of the U.S. Department of Labor. The notice of denial will be
set forth in a manner designed to be understood by the applicant and will
include the following:
(1)    the specific reason or reasons for the denial;
(2)    references to the specific Plan provisions upon which the denial is
based;
(3)    a description of any additional information or material that the Plan
Administrator needs to complete the review and an explanation of why such
information or material is necessary; and




15

--------------------------------------------------------------------------------







(4)    an explanation of the Plan’s review procedures and the time limits
applicable to such procedures, including a statement of the applicant’s right to
bring a civil action under Section 502(a) of ERISA following a denial on review
of the claim, as described in Section 11(d).
The notice of denial will be given to the applicant within 90 days after the
Plan Administrator receives the application, unless special circumstances
require an extension of time, in which case, the Plan Administrator has up to an
additional 90 days for processing the application. If an extension of time for
processing is required, written notice of the extension will be furnished to the
applicant before the end of the initial 90 day period.
The notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator expects to
render its decision on the application.
(c)    Request for a Review. Any person (or that person’s authorized
representative) for whom an application for benefits is denied, in whole or in
part, may appeal the denial by submitting a request for a review to the Plan
Administrator within 60 days after the Participant receives notification that
the Participant's application was denied. A request for a review will be in
writing and will be addressed to:
FLIR Systems, Inc.
Attn: General Counsel
27700 SW Parkway Avenue
Wilsonville, OR 97070
A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent. The applicant (or the applicant's representative) will have the
opportunity to submit (or the Plan Administrator may require the applicant to
submit) written comments, documents, records, and other information relating to
the applicant's claim. The applicant (or the applicant's representative) will be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to the applicant's claim.
The review will take into account all comments, documents, records and other
information submitted by the applicant (or the applicant's representative)
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.
(d)    Decision on Review. The Plan Administrator will act on each request for
review within 60 days after receipt of the request, unless special circumstances
require an extension of time (not to exceed an additional 60 days), for
processing the request for a review. If an extension for review is required,
written notice of the extension will be furnished to the applicant within the
initial 60 day period. This notice of extension will describe the special
circumstances necessitating the additional time and the date by which the Plan
Administrator expects to render its decision on the




16

--------------------------------------------------------------------------------







review. The Plan Administrator will give prompt, written or electronic notice of
its decision to the applicant. Any electronic notice will comply with the
regulations of the U.S. Department of Labor. In the event that the Plan
Administrator confirms the denial of the application for benefits, in whole or
in part, the notice will set forth, in a manner designed to be understood by the
applicant, the following:
(1)    the specific reason or reasons for the denial;
(2)    references to the specific Plan provisions upon which the denial is
based;
(3)    a statement that the applicant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to the applicant's claim; and
(4)    a statement of the applicant’s right to bring a civil action under
Section 502(a) of ERISA.
(e)    Rules and Procedures. The Plan Administrator will establish rules and
procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out its responsibilities in reviewing benefit claims.
(f)    Exhaustion of Remedies. No legal action for benefits under the Plan may
be brought until the applicant (i) has submitted a written application for
benefits in accordance with the procedures described by Section 11(a), (ii) has
been notified by the Plan Administrator that the application is denied,
(iii) has filed a written request for a review of the application in accordance
with the appeal procedure described in Section 11(c), and (iv) has been notified
that the Plan Administrator has denied the appeal. Notwithstanding the
foregoing, if the Plan Administrator does not respond to an applicant’s claim or
appeal within the relevant time limits specified in this Section 11, the
applicant may bring legal action for benefits under the Plan pursuant to Section
502(a) of ERISA.
12.    BASIS OF PAYMENTS TO AND FROM PLAN. All benefits under the Plan will be
paid by the Company. The Plan will be unfunded, and benefits hereunder will be
paid only from the general assets of the Company.
13.    OTHER PLAN INFORMATION.
(a)    Employer and Plan Identification Numbers. The Employer Identification
Number assigned to the Company (which is the “Plan Sponsor” as that term is used
in ERISA) by the Internal Revenue Service is 93-0708501. The Plan Number
assigned to the Plan by the Plan Sponsor pursuant to the instructions of the
Internal Revenue Service is [NUMBER].




17

--------------------------------------------------------------------------------







(b)    Ending Date for Plan’s Fiscal Year. The date of the end of the fiscal
year for the purpose of maintaining the Plan’s records is December 31.
(c)    Agent for the Service of Legal Process. The agent for the service of
legal process with respect to the Plan is:
FLIR Systems, Inc.
Attn: General Counsel
27700 SW Parkway Avenue
Wilsonville, OR 97070
(d)    Plan Sponsor and Administrator. The “Plan Sponsor” and the “Plan
Administrator” of the Plan is:
FLIR Systems, Inc.
Attn: General Counsel
27700 SW Parkway Avenue
Wilsonville, OR 97070
The Plan Sponsor’s and Plan Administrator’s telephone number is (503) 498-3547.
The Plan Administrator is the named fiduciary charged with the responsibility
for administering the Plan.
14.    STATEMENT OF ERISA RIGHTS.
Participants in the Plan (which is a welfare benefit plan sponsored by FLIR
Systems, Inc.) are entitled to certain rights and protections under ERISA. If
you are a Participant, you are considered a Participant in the Plan for the
purposes of this Section 14 and, under ERISA, you are entitled to:


Receive Information About Your Plan and Benefits
(a)    Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites, all documents governing the Plan and a
copy of the latest annual report (Form 5500 Series), if applicable, filed by the
Plan with the U.S. Department of Labor and available at the Public Disclosure
Room of the Employee Benefits Security Administration;
(b)    Obtain, upon written request to the Plan Administrator, copies of
documents governing the operation of the Plan and copies of the latest annual
report (Form 5500 Series), if applicable, and an updated (as necessary) Summary
Plan Description. The Plan Administrator may make a reasonable charge for the
copies; and




18

--------------------------------------------------------------------------------







(c)    Receive a summary of the Plan’s annual financial report, if applicable.
The Plan Administrator is required by law to furnish each Participant with a
copy of this summary annual report.
Prudent Actions by Plan Fiduciaries
In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate the Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of you and other Plan participants and
beneficiaries. No one, including your employer, your union or any other person,
may fire you or otherwise discriminate against you in any way to prevent you
from obtaining a Plan benefit or exercising your rights under ERISA.
Enforce Your Rights
If your claim for a Plan benefit is denied or ignored, in whole or in part, you
have a right to know why this was done, to obtain copies of documents relating
to the decision without charge, and to appeal any denial, all within certain
time schedules.
Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan, if applicable, and do not receive them within 30 days, you may
file suit in a federal court. In such a case, the court may require the Plan
Administrator to provide the materials and pay you up to $110 a day until you
receive the materials, unless the materials were not sent because of reasons
beyond the control of the Plan Administrator.
If you have a claim for benefits that is denied or ignored, in whole or in part,
you may file suit in a state or federal court.
If you are discriminated against for asserting your rights, you may seek
assistance from the U.S. Department of Labor, or you may file suit in a federal
court. The court will decide who should pay court costs and legal fees. If you
are successful, the court may order the person you have sued to pay these costs
and fees. If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.
Assistance with Your Questions
If you have any questions about the Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution




19

--------------------------------------------------------------------------------







Avenue N.W., Washington, D.C. 20210. You may also obtain certain publications
about your rights and responsibilities under ERISA by calling the publications
hotline of the Employee Benefits Security Administration.
15.    GENERAL PROVISIONS.
(a)    Notices. Any notice, demand or request required or permitted to be given
by either the Company or a Participant pursuant to the terms of the Plan will be
in writing and will be deemed given when delivered personally, when received
electronically (including email addressed to the Participant’s Company email
account and to the Company email account of the Company’s General Counsel), or
deposited in the U.S. mail, First Class with postage prepaid, and addressed to
the parties, in the case of the Company, at the address set forth in Section
13(d), in the case of a Participant, at the address as set forth in the
Company’s employment file maintained for the Participant as previously furnished
by the Participant or such other address as a party may request by notifying the
other in writing.
(b)    Transfer and Assignment. The rights and obligations of a Participant
under the Plan may not be transferred or assigned without the prior written
consent of the Company. The Plan will be binding upon any surviving entity
resulting from a Change in Control and upon any other person who is a successor
by merger, acquisition, consolidation or otherwise to the business formerly
carried on by the Company without regard to whether or not such person or entity
actively assumes the obligations hereunder.
(c)    Waiver. Any party’s failure to enforce any provision or provisions of the
Plan will not in any way be construed as a waiver of any such provision or
provisions, nor prevent any party from thereafter enforcing each and every other
provision of the Plan. The rights granted to the parties herein are cumulative
and will not constitute a waiver of any party’s right to assert all other legal
remedies available to it under the circumstances.
(d)    Protected Activity. Notwithstanding any contrary provision of the Plan or
of the Release, nothing in this Plan or the Release shall prohibit or impede
Participant from engaging in any Protected Activity. For purposes of this Plan,
“Protected Activity” shall mean communicating, cooperating or filing a complaint
with any U.S. federal, state or local governmental or law enforcement branch,
agency or entity, including, but not limited to, the Securities and Exchange
Commission, the Equal Employment Opportunity Commission, the Occupational Safety
and Health Administration, and the National Labor Relations Board (collectively,
a “Governmental Entity”) with respect to possible violations of any U.S.
federal, state or local law or regulation, or otherwise making disclosures to
any Governmental Entity, in each case, that are protected under the
whistleblower provisions of any such law or regulation; provided that, in each
case, such communications and disclosures are consistent with applicable law.
Notwithstanding the foregoing, the Participant agrees to take all reasonable
precautions to prevent any unauthorized use or disclosure




20

--------------------------------------------------------------------------------







of any information that may constitute Company confidential information (as
defined in the Proprietary Agreement or any other agreement between the
Participant and the Company relating to the protection of confidential
information) to any parties other than the Governmental Entities. The
Participant further understands that Protected Activity does not include
disclosure of any Company attorney-client privileged communications or attorney
work product. Any language in the Proprietary Agreement (or in any other
agreement between the Participant and the Company relating to the protection of
confidential information) that conflicts with, or is contrary to, this paragraph
is superseded by this Plan. The Participant understands and acknowledges that
pursuant to the Defend Trade Secrets Act of 2016 (A) an individual shall not be
held criminally or civilly liable under any Federal or State trade secret law
for the disclosure of a trade secret that is made (i) in confidence to a
Federal, state, or local government official or to an attorney solely for the
purpose of reporting or investigating a suspected violation of law, or (ii) in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal and (B) an individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual files any document
containing the trade secret under seal, and does not disclose the trade secret,
except pursuant to court order.
(e)    Severability. Should any provision of the Plan be declared or determined
to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions will not in any way be affected or
impaired.
(f)    Section Headings. Section headings in the Plan are included only for
convenience of reference and will not be considered part of the Plan for any
other purpose.
16.    EXECUTION. To record the adoption of the Plan as set forth herein, FLIR
Systems, Inc. has caused its duly authorized officer to execute the same as of
the Effective Date.
 
FLIR SYSTEMS, INC.:
                                                                          
(Signature)
By: __________________________________
Title: _________________________________









21

--------------------------------------------------------------------------------





EXHIBIT A
FLIR SYSTEMS, INC.
EXECUTIVE SEVERANCE BENEFIT PLAN
PARTICIPATION NOTICE
To:    
Date:    
FLIR Systems, Inc. (the “Company”) has adopted the FLIR Systems, Inc. Executive
Severance Benefit Plan (the “Plan”). The Company is providing you this
Participation Notice to inform you that you have been designated as a
Participant in the Plan. A copy of the Plan document is attached to this
Participation Notice. The terms and conditions of your participation in the Plan
are as set forth in the Plan and this Participation Notice, which together
constitute the Summary Plan Description for the Plan. [Insert sentence to tailor
any specific items that vary from policy, if any: For purposes of your
participation in the Plan, the Restricted Period will be [ ] months following
your termination of employment, rather than the 12 months indicated in the
Plan.]
Please return to the Company’s [General Counsel] a copy of this Participation
Notice signed by you and retain a copy of this Participation Notice, along with
the Plan document, for your records. If you do not return the signed
Participation Notice by [DEADLINE], you will not become a Participant in the
Plan and you will not be entitled to any payments or benefits under the Plan.
Your signature below confirms your agreement (1) to all of the terms and
conditions of the Plan, the Plan supersedes and replaces, in its entirety, any
prior agreement between the Company and you relating to the subject matter that
is contained in this Plan, including, without limitation any offer letter,
severance agreement, severance plan, severance policy or similar plan or
arrangement [(including, for example, [SPECIFIC REFERENCE TO ANY EXPIRING
AGREEMENT IF AVAILABLE]].




22

--------------------------------------------------------------------------------




 
FLIR SYSTEMS, INC.:
                                                                            
(Signature)
By:___________________________________
Title:_________________________________









23